                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          ED CV 19-1601 PA (SPx)                                       Date    September 9, 2019
 Title             Adrienne Kaplan v. Target Corporation



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - ORDER TO SHOW CAUSE

       The parties have filed a Stipulation Confirming Limit of Plaintiff’s Damages. (Docket
No. 13.) According to that Stipulation, plaintiff has agreed that she does not seek damages in
excess of the jurisdictional minimum required for this Court to exercise diversity jurisdiction
over this matter under 28 U.S.C. § 1332 and the parties agree to the remand of this action.
Pursuant to the parties’ Stipulation and 28 U.S.C. § 1447(c), this action is remanded to the
Riverside Superior Court, Case No. RIC 1903720.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
